Citation Nr: 0900268	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-36 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The appellant served in the Army National Guard of Michigan 
from October 1986 to October 1988, with active duty for 
training from December 1986 through March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan, denying the appellant's claim of service 
connection for a psychiatric disorder.  

The Board denied the appellant's appeal of this decision in 
February 2001.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
2001 order, the Court vacated the February 2001 Board 
decision and remanded the matter.  The Board subsequently 
denied the claim in a May 2002 decision, and the appellant 
again appealed to the Court.  In an order dated February 
2003, the Court vacated the Board's May 2002 decision and 
remanded the matter for readjudication consistent with the 
Joint Remand of December 2001.  The Board subsequently 
remanded the appellant's claim in June 2003.  In July 2007, 
this case was again before the Board.  The Board concluded 
that new and material evidence had been submitted to reopen 
the appellant's claim, but remanded the claim for additional 
evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant requested a video hearing before the Board at 
the RO in Detroit, Michigan.  A hearing was scheduled for 
April 2007 but the appellant failed to appear for that 
hearing.  In June 2007, VA received a letter from the 
appellant requesting that he be scheduled for a new video 
hearing.  It does not appear from the record that the veteran 
was ever scheduled for a further hearing. 

In November 2008, the Board received another letter from the 
appellant, requesting that he be scheduled for a hearing 
before a Travel Board Member.  

The Board concludes that since the veteran has expressed 
continued interest in developing his claim, it is necessary 
for VA to schedule the veteran for a Travel Board hearing to 
provide the veteran an opportunity to develop evidence 
favorable to his claim.  While VA has a statutory duty to 
assist in developing evidence pertinent to a claim, the 
veteran also has a duty to assist and cooperate with VA in 
developing evidence - the duty to assist is not a one way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  As 
such, if the veteran fails to show for this hearing without 
good cause, he is notified that VA may have to decide his 
claim based on the evidence of record as it currently exists.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for 
a Travel Board hearing at the RO.  The 
veteran should be notified that if he 
fails to appear for this hearing 
without good cause, VA may consider his 
request for a hearing to be withdrawn.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




